Order entered April 18, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00978-CV

                       CLARA HELMBRIGHT, Appellant

                                       V.

                        SAM SAYED, ET AL., Appellees

                 On Appeal from the 429th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 429-01065-2018

                                    ORDER

      Before the Court is appellees’ April 14, 2022 unopposed second motion for

an extension of time to file their brief. We GRANT the motion and extend the

time to April 28, 2022. We caution appellees that further extension requests will

be disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE